DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because it is a duplicate of claim 7.  Claim 17 has not been considered on its merits. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al (US 2022/0061672 A1).
Claims 1 and 8 are rejected because:
CUI et al (CUI hereinafter) teaches of a method of non-contact/non-invasive glucose sensing (see Title and abstract) comprising the steps of: directing a light source 100 at said sample 200; and obtaining one or more non-contact measurements of a light reflectance from said sample using a spectrometer 300; and using said one or more measurements of light reflectance to determine a glucose level in the sample (see paragraph [0062]; Figure 20).
CUI is silent on situating the light source at a distance of between 0.5 and 2 meters from a sample, in a method of non-contact/non-invasive measurement of glucose.
However, CUI discloses that the structural arrangement can expand the detecting space and improve the convenience for using the glucometer, indicating that distance between the light source and the sample can be adjusted to a desired level for improving the convenience for using the glucometer (see paragraph [0062]; Figure 20).
In view of CUI’s teaching of adjusting/expanding the detecting space, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to simply adjust the distance between the light source and the sample as needed, situating the light source at a distance of between 0.5 and 2 meters from a sample in this case, for improving the convenience for using the glucometer thereby improving the accuracy of measurements in the glucose measuring method.


    PNG
    media_image1.png
    251
    531
    media_image1.png
    Greyscale


Regarding claims 2-4, CUI teaches of using near-infrared spectroscopy (see paragraph [0057]) for making non-contact glucose measurements.  The wavelength range from 800 nm to 2500 nm is considered as near-infrared in the art.  Therefore, in view of CUI’s teaching of using near-infrared spectroscopy for making non-contact glucose measurements, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to select any of the wavelength ranges between 800 nm and 2500 nm for making non-contact glucose measurements.

Claims 5-7 are rejected for the same reasons of rejection of claim 1 and because they are directed to mathematical formulas for calculating glucose measurements that can easily be formulated by one of ordinary skill in the art in view of CUI’s and Trepagnier’s teachings.

Claims 5-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al (US 2022/0061672 A1) in view of Trepagnier et al (US 2002/0016534 A1).
Regarding claims 9-12:
CUI teaches all claim limitations except for the explicit teaching of an optical apparatus/system comprising lenses, monochromator, CCD/camera and CPU/computer for processing and detecting the light reflected from a sample, and further outputting the measurement results using a computer.
Trepagnier et al (Trepagnier hereinafter) teaches of a non-invasive glucose monitoring system comprising lenses, monochromator, CCD/camera and CPU/computer for processing and detecting the light reflected from a sample, and further outputting the measurement results using a computer (see abstract; paragraphs [0059], [0069]-[0072], [0084], [0097], [0100] and [0114]-[0115]).
In view of Trepagnier’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Trepagnier’s teachings into CUI’s system due to the fact that light can be better manipulated, processed and detected with the lenses, monochromator and  commonly available digital camera and desktop/laptop computer system for making more accurate measurements while limiting the costs by using off-the-shelf components.

Claims 13-14 are rejected for the same reasons of rejection of claim 9 and claims 2-4 above.
Claims 5-7 and 15-16 are rejected for the same reasons of rejection of claims 1 and 9 and because they are directed to mathematical formulas for calculating glucose measurements that can easily be formulated by one of ordinary skill in the art in view of CUI’s and Trepagnier’s teachings.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886